Citation Nr: 1409988	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-00 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for skin rash of the feet and body (hereinafter "skin disorder"), to include as being the result of exposure to herbicide agents.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who was the appellant in this case, served on active duty from July 1964 to July 1966, and from April 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Veteran testified before the undersigned Veterans Law Judge at Board hearing in San Antonio, Texas.  A copy of the hearing transcript is associated with the claims file.  The Veteran died in December 2013.

In January 2014, the Veteran's spouse filed a VA Form 21-0847, Request for Substitution of Claimant upon Death of Claimant, a VA Form 21-530, Application for Burial Benefits, and VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  As the Veteran's spouse filed a timely request to be substituted as the claimant for the purposes of processing the claim to completion, the issues of a higher initial disability rating for PTSD and service connection for a skin disability and migraine headaches, for accrued benefits purposes, will be addressed in a separate Board decision.


FINDING OF FACT

In January 2014, prior to adjudication, the Board was notified that the Veteran died in December 2013.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the Veteran's claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran had the above stated claims pending on appeal when he died in December 2013.  In January 2014, prior to adjudication by the Board, the Board was notified of the Veteran's death.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claims to completion; however, such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under" 38 U.S.C.A.         § 5121(a) (West 2002).  

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

The Veteran's appeal is dismissed.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


